CHASANOW, Judge.
The defendant Steven Spitzinger was convicted of felony theft of property to the value of $300 or greater under Maryland Code (1957,1992 Repl.Vol.), Article 27, § 342, which carries a statutory maximum penalty of 15 years imprisonment. He was sentenced to 12 years for the offense. The issue before the Court is whether the maximum penalty for felony theft must be reduced to 10 years because the jury that convicted Spitzinger of felony theft also acquitted him of robbery with a deadly weapon and simple robbery of the same property, and the maximum penalty for simple robbery under Md.Code (1957, 1992 Repl.Vol.), Art. 27, § 486 is 10 years. We must determine whether the legislature intended that the legislatively established maximum penalty for felony theft should be lowered to the maximum penalty for robbery when the defendant is convicted of theft but acquitted of robbery involving the same property.
I. FACTS
Steven Lane Spitzinger was indicted by a grand jury in Prince George’s County for robbery with a deadly weapon (armed robbery), robbery, theft of property having a value of $300 or greater (felony theft), theft of property having a value under $300 (misdemeanor theft), and related offenses. He elected a trial by jury. At his trial in the Circuit Court for Prince George’s County, (Femia, J.) the jury was presented with the following facts. Terry Butler testified that he was driving his employer’s Pontiac Sunbird when he stopped for a red light at the intersection of Decatur Street and Kenilworth Avenue in Prince George’s County. While waiting for the *118light to change, a white male approached his car on the driver’s side. The man produced a small chrome automatic pistol and told Mr. Butler to get out of the car. Mr. Butler complied, and the man got into the vehicle and drove off. Within minutes after the crime, a police car approached the intersection, Mr. Butler “waived him down,” and reported the robbery. Three days later, Spitzinger was found in possession of the stolen vehicle. Shortly after the car was recovered, Mr. Butler identified a photograph of Spitzinger as the person who committed the armed robbery, but at trial Mr. Butler could not make an in-court identification of Spitzinger as his assailant. Edwin Stone, Jr., Mr. Butler’s employer, testified that he was the owner of the Pontiac Sunbird and that its value was $3,500.
Spitzinger took the stand in his own defense and denied being the armed robber. Spitzinger did, however, admit theft of the vehicle. He claimed he found the vehicle in a nearby Mobil gas station with the keys in the ignition and the motor running, and that he got in the unattended vehicle and drove away.
The jury was asked to return verdicts on the charge of armed robbery and the lesser included offense of robbery as well as on the charge of felony theft of property valued at $300 or greater and the lesser included offense of misdemeanor theft of property valued at under $300. The trial judge told the jury:
“This case comes down to whether Spitzinger committed a robbery, armed or otherwise, as opposed to a theft. We all heard Spitzinger on the witness stand.”
The trial judge also gave the jury instructions on merger. The judge instructed the jury that robbery would merge into armed robbery if the defendant was guilty of armed robbery, and that if the defendant was guilty of theft of $300 or greater, the misdemeanor theft count would merge into the felony theft count. Although the jury was told which counts would merge, separate verdicts were sought on the robbery counts and on the theft counts. There were several possible verdict combi*119nations on the several counts, three of them are particularly relevant to the issue before this Court. The jury could have convicted Spitzinger of armed robbery or robbery and still have acquitted him of felony theft if it did not find that the vehicle was worth $300 or more. The jury could have acquitted Spitzinger of the armed robbery and lesser included robbery but convicted him of felony theft. They also could have convicted Spitzinger of both felony theft and armed robbery or robbery. The second is the verdict ultimately returned by the jury. Spitzinger was acquitted of armed robbery and robbery but convicted of felony theft. Spitzinger apparently had an extensive prior record and the trial judge sentenced him to 12 years incarceration. Spitzinger appealed to the Court of Special Appeals contending that his acquittal on the robbery count limited his sentence on the conviction for felony theft to a maximum of 10 years. In a per curiam opinion the intermediate appellate court affirmed Spitzinger’s conviction and sentence.
II. LEGISLATIVE INTENT
Legislative intent controls our determination of the validity of Spitzinger’s sentence because it is for the legislature to define criminal offenses and their punishments. The dissent states “in merger cases ... legislative intent is only one of several relevant considerations.” 340 Md. 114, 132, 665 A.2d 685, 693 (1995). We disagree. It is quite clear that the legislature may provide for cumulative sentences or multiple punishments for separate crimes, even crimes that might constitute the same offense under the “same elements” test of Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932).1 As this Court noted in Randall Book Corp. v. State, 316 Md. 315, 558 A.2d 715 (1989):
*120“[W]hen dealing with the question of multiple punishments imposed after a single trial, and based on the same conduct, a critical question is one of legislative intent. The Block-burger test is helpful in such cases as an aid in determining legislative intent, but is not dispositive.”
316 Md. at 324, 558 A.2d at 720. See also Ohio v. Johnson, 467 U.S. 493, 500 n. 8, 104 S.Ct. 2536, 2541 n. 8, 81 L.Ed.2d 425, 433 n. 8 (1984) (“Even if the crimes are the same under Blockburger, if it is evident that a state legislature intended to authorize cumulative punishments, a court’s inquiry is at an end.”).
Spitzinger contends that, as a matter of statutory interpretation, the legislature intended that a conviction for felony theft of $300 or greater is punishable by up to 15 years, except when the State adds armed robbery and robbery counts for which the defendant is acquitted. He suggests that a defendant’s acquittal of armed robbery and robbery was intended by the General Assembly to reduce the maximum punishment for felony theft from 15 years to 10 years. We do not believe that the legislature intended such an illogical result. It seems more likely that when the legislature established a 15-year penalty for felony theft it meant for that maximum penalty to be applicable to everyone convicted of the crime regardless of whether the State chose to additionally prosecute for possibly related robberies.
III. MERGER OF OFFENSES
Spitzinger has two contentions as to why the 15-year maximum sentence for felony theft should be reduced to the 10-year maximum sentence for robbery. His first contention is that the two offenses must merge and that the offense of felony theft must merge into the offense of robbery. His second contention is that, even if the offenses do not merge, cumulative or successive sentences were not intended by the legislature, and the sentences must merge with the sentence for felony theft merging into the potential sentence for robbery.
*121As previously indicated, even if felony theft was a lesser included offense of robbery, thus requiring a merger under the Blockburger required evidence test, the legislature could still authorize cumulative or successive punishments. The Blockburger test is simply an aid in determining whether the legislature may have intended to preclude cumulative punishment. See Missouri v. Hunter, 459 U.S. 359, 368, 103 S.Ct. 673, 679, 74 L.Ed.2d 535, 543 (1983); Newton v. State, 280 Md. 260, 274 n. 4, 373 A.2d 262, 269 n. 4 (1977). See also Albernaz v. United States, 450 U.S. 333, 340, 101 S.Ct. 1137, 1143, 67 L.Ed.2d 275, 282 (1981); Whalen v. United States, 445 U.S. 684, 691-92, 100 S.Ct. 1432, 1437-38, 63 L.Ed.2d 715, 723 (1980) (categorizing the Blockburger test as a “rule of statutory construction” in the single prosecution/multiple punishment context).
The two statutory felonies we must analyze in the instant case clearly do not even merge under the required evidence test because each contains an element which the other does not. Robbery requires a taking of property of any value whatsoever which is accomplished by violence or putting in fear. Snowden v. State, 321 Md. 612, 617, 583 A.2d 1056, 1059 (1991). Felony theft requires a taking of property that has a value of $300 or greater and that value must be charged and proved to the trier of fact. Wadlow v. State, 335 Md. 122, 129-30, 642 A.2d 213, 216 (1994); Hagans v. State, 316 Md. 429, 441-42, 559 A.2d 792, 798 (1989). Value of $300 or greater is an element of the felony theft, but not robbery; violence or putting in fear is an element of robbery, but not felony theft. It seems patently obvious that the legislature did not intend that these two separate felonies should merge, and their distinctions are apparent in the instant case. Spit-zinger obviously could have been and was acquitted of the robbery offenses but convicted of felony theft. He also could have been acquitted of felony theft but convicted of the robbery offenses if the jury disbelieved the testimony about the value of the automobile being more than $300. Finally, he could have been convicted of both felony theft and the robbery offenses. Neither felony theft nor robbery are lesser included *122offenses of the other and neither offense should merge into the other since each of these felonies contains an important element which the other does not.
There are at least two recent cases in this Court where neither the lower court nor this Court merged the felony theft conviction into the robbery conviction. Jefferson-El v. State, 330 Md. 99, 102, 622 A.2d 737, 739 (1993) (defendant was convicted of both armed robbery and felony theft and was sentenced to concurrent terms of 15 years imprisonment); Henry v. State, 324 Md. 204, 242-43, 596 A.2d 1024, 1043 (1991) (defendant was sentenced consecutively for, inter alia, felony murder, armed robbery and felony theft). This Court, in Jefferson-El and Henry, tacitly approved the fifteen year sentences for felony theft by taking no action to merge the felony theft conviction into the robbery conviction. See Campbell v. State, 325 Md. 488, 509, 601 A.2d 667, 677 (1992) (“Illegal sentences may be challenged at any time, even on appeal.”); see also Jordan v. State, 323 Md. 151, 161, 591 A.2d 875, 880 (1991) (noting that this Court may correct an illegal sentence at any time) (citing Walczak v. State, 302 Md. 422, 427, 488 A.2d 949, 951 (1985)).
The dissent assumes that historically there was a common law merger of theft into robbery, but that assumption may not be entirely accurate. Initially, at common law, misdemeanors merged into felonies, felonies did not merge into other felonies. The common law felony of larceny may not have merged into the common law felony of robbery.
“The common-law rule was that, if the offenses were of different degrees, there was a merger, but not if they were of the same degree. Misdemeanors merged in felonies, as assault and battery, rape, or robbery, and conspiracy to commit a felony in the felony, if, committed. But there was no merger of a felony in a felony, as in the case of burglary and rape or larceny, robbery, and the included larceny, rape and murder, arson and murder.” (Emphasis added) (footnotes omitted).
*123Clark and Marshall Crimes § 2.03, at 118-19 (Marian Q. Barnes ed., 7th ed. 1967). Regardless of whether there may-have been a common law merger of larceny into robbery, common law larceny no longer exists. Larceny is now part of two separate statutory theft offenses,2 misdemeanor theft and felony theft with the latter containing a value requirement different from common law larceny.
When the legislature modified common law larceny and created degrees of theft, this Court should assume that our legislature intended what it expressly enacted and that, since felony theft and robbery each contain an element not common to the other, one offense does not merge into the other. The statutory offense of felony theft does not merge into robbery under the required evidence test or under any other test of legislative intent.
There are other reasons why it seems obvious that the legislature did not intend that felony theft merge into robbery. It would not lack rational basis for the legislature to determine that a two million dollar theft is more serious than a $10 robbery where non-deadly force is threatened or used. The statutory penalties indicate that the legislature intended that stealing large amounts of property could carry a greater penalty than unarmed robbery of property worth less than $300 where both are charged. It is “rational” for the legislature, when establishing criminal penalties, to determine that there comes a point where the high value of property stolen outweighs, for punishment purposes, an unarmed robbery of a smaller amount of property. There is no reason why the offense of unarmed robbery and the offense of felony theft of property worth several thousand dollars, as in the instant ease, must merge. There is no reason to assume that the *124legislature intended felony theft to carry a maximum penalty of 15 years unless it might have been part of a robbery in which case the penalty was intended to be reduced to 10 years. Felony theft was obviously intended to carry a maximum of 15 years even if it occurred during a robbery.
IV. RULE OF LENITY
Spitzinger next contends that even if the legislature may not have intended the offenses of robbery and felony theft to merge, there should be a merger of penalties based on legislative intent. We agree with this contention, though we do not agree with Spitzinger as to how the penalties merge.
In order to determine if there is a merger of penalties and the effect of that merger, we should begin by discussing whether separate cumulative punishments would be authorized for both crimes had Spitzinger been convicted of both robbery and felony theft. There are cases in this Court including Tolbert v. State, 315 Md. 13, 553 A.2d 228 (1989) and West v. State, 312 Md. 197, 539 A.2d 231 (1988) which have indicated that there should be a merger of larceny and robbery. Some of these cases are discussed in part V., infra, and they can best be analyzed as merger of penalties rather than merger of offenses. See also Alston v. State, 89 Md.App. 178, 180, 597 A.2d 1023, 1024 (1991) (noting that theft merged into robbery with a deadly weapon conviction “for sentencing purposes”). As previously discussed, we have no hesitancy in concluding that the legislature did not intend that the offense of felony theft merge with the offense of robbery and did not intend that the legislatively enacted penalty for felony theft be reduced by one-third when the theft was found to be committed during a robbery. We do, however, have some doubts, in light of our prior cases and the history of common law robbery and common law larceny, as to whether the legislature intended to authorize successive or cumulative punishment for felony theft and robbery. Those doubts must be resolved in favor of the defendant, so that under the rule of lenity the sentences for robbery and felony theft should merge. See Gargliano v. State, 334 Md. 428, 437, 639 A.2d 675, 679 (1994) (in cases of *125ambiguity, the rule of lenity requires that doubts be resolved in favor of criminal defendants).
Although the rule of lenity leads us to conclude that the legislature did not intend cumulative or successive punishments for robbery and felony theft, the rule of lenity does not lead us to conclude that the legislature intended that where a person commits both of those crimes the maximum punishment for felony theft is reduced to the maximum punishment for robbery. We said in Dillsworth v. State, 308 Md. 354, 519 A.2d 1269 (1987):
“Lenity ... serves only as an aid for resolving an ambiguity; it is not to be used to beget one. The rule comes into operation ‘at the end of the process of construing what Congress has expressed, not at the beginning as an overriding consideration of being lenient to wrongdoers.’ ” (Emphasis omitted and added.)
308 Md. at 365, 519 A.2d at 1274 (quoting Callanan v. United States, 364 U.S. 587, 596, 81 S.Ct. 321, 326, 5 L.Ed.2d 312, 319 (1961)).
V. MERGER OF PENALTIES
Where there is a merger of a lesser included offense into a greater offense, we are not concerned with penalties— the lesser included offense generally merges into and is subsumed by the greater offense regardless of penalties. See, e.g., Simms v. State, 288 Md. 712, 421 A.2d 957 (1980). There are instances, however, where two statutory offenses do not merge, but their penalties should merge. Where statutory offenses do not merge, but penalties do merge, then cumulative or successive punishments are prohibited. Where there is a merger of penalties as distinguished from offenses, on some ground, such as the rule of lenity, the lesser penalty generally merges into the greater penalty. See State v. Burroughs, 333 Md. 614, 626, 636 A.2d 1009, 1015 (1994) and State v. Owens, 320 Md. 682, 688, 579 A.2d 766, 768-69 (1990) (both quoting State v. Jenkins, 307 Md. 501, 521, 515 A.2d 465, 475 (1986) (“where there is merger by legislative intent, the offense *126carrying the lesser maximum penalty merges into the offense carrying the greater penalty”). Although, the sentence for felony theft and the sentence for robbery do merge under the rule of lenity, a judge may still impose the full statutory maximum sentence for felony theft.
It seems obvious that where the legislature creates two separate crimes, each containing one or more elements which the other does not, but the legislature intends there to be only one punishment for a person convicted of both crimes, then the maximum authorized punishment should generally be the highest permissible punishment authorized for either of the crimes for which the defendant was convicted. We made this distinction clear in Williams v. State, 323 Md. 312, 593 A.2d 671 (1991), in which we said:
“[Wjhere there is merger based upon the required evidence test, the offense not having a distinct element merges into the offense having a distinct element. Where two offenses do not merge under the required evidence test ... and where merger is based on the rule of lenity or on other considerations, the offense carrying the lesser maximum penalty merges into the offense carrying the greater penalty.” (Citations omitted).
323 Md. at 322, 593 A.2d at 676.
It would be illogical to assume, as Spitzinger contends, that the legislature intended that felony theft be punishable by up to 15 years imprisonment unless the defendant is also charged with an unarmed robbery of the same property, in which case the maximum punishment for felony theft is intended to be reduced to 10 years. It seems more logical to assume that the legislature intended that its maximum penalties are universally applicable. We should presume that, when the legislature sets a statutory maximum penalty, it intends it to be the maximum penalty for all defendants convicted of that crime.3 A legislatively enacted maximum *127penalty should not be invalid merely because the State elects to also charge the defendant with a related offense.
The legislature appears to have established a rational sentencing hierarchy of theft related offenses. That sentencing hierarchy is based on a graduation of severity with carjacking, Md.Code (1957, 1992 Repl.Vol., 1995 Supp.), Art. 27, § 348A, the most severe offense carrying a maximum penalty of 30 years consecutive to its underlying offenses,4 armed robbery is the next most severe offense, regardless of the amount stolen, carrying a maximum penalty of 20 years, then comes felony theft of $300 or greater carrying a maximum penalty of 15 years, then comes unarmed robbery carrying a maximum penalty of 10 years, and finally misdemeanor theft carrying a maximum penalty of 18 months. If there must be a merger of penalties for sentencing purposes where two or more of these offenses are tried together, there is no reason why a higher penalty must yield to a lower penalty. This Court should not proclaim that robbery is per se a more serious crime than felony theft in spite of the fact that the legislature, in setting the punishments for both crimes, has dictated precisely the contrary.
*128When determining legislative intent we should keep in mind the admonition of the Supreme Court that statutes should be given a “commonsensical meaning.” United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 221, 73 S.Ct. 227, 229, 97 L.Ed. 260, 264 (1952). In merging the 15-year penalty provision for felony theft and the 10-year penalty provision for robbery, it would be “commonsensical” to hold that the legislature intended that where there is a conviction for robbery and for felony theft the potential maximum penalty is 15 years under the felony theft count and where there is a conviction for robbery and misdemeanor theft or for robbery alone then the potential maximum penalty is 10 years. This is far more “commonsensical” than the rather illogical conclusion that the legislature intended that a theft of property worth $300 or greater carries a maximum of 15 years but a robbery and theft of property worth $300 or greater carries a maximum of only 10 years.
It is also noteworthy that each of this Court’s cases cited as authority for the dissent’s statement “[s]ince the enactment of the consolidated theft statute, the practice of merging grand larceny into robbery has continued with respect to convictions for felony theft and robbery,” 340 Md. at 139, 665 A.2d at 697, are all cases where the offense with the lower penalty merged with the offense with the higher penalty. None of those cases reduced a legislatively set maximum penalty and merged a higher penalty theft into a lower penalty robbery. In Tolbert, 315 Md. at 15 n. 1, 553 A.2d at 228 n. 1, the felony theft merged into the robbery conviction for sentencing purposes, but the robbery was a subsequent offense carrying a mandatory sentence of 25 years without parole. West, supra, involved what this Court determined to be misdemeanor thefts under $300. The balance of the cases cited by the dissent are cases where the 15-year maximum penalty felony theft merged for sentencing purposes into a 20-year maximum penalty armed robbery conviction. Thus, the robbery/larceny sentencing merger cases cited by the dissent are cases where a lower penalty theft count merged for sentencing into the higher penalty robbery count, which was usually an armed robbery. *129In addition, none of the cases from other jurisdictions cited by the dissent merged a higher penalty theft into a lower penalty robbery for sentencing purposes.
The dissent would change the 15-year legislatively established maximum penalty for felony theft to 10 years because “historical practice is relevant when deciding merger questions ... [and] at common law, the consistent practice was to merge grand larceny and robbery----” 340 Md. at 135, 665 A.2d at 695. If there is an irreconcilable conflict between a statute and common law or historical practice, the statute changes the common law, the common law does not change the statute. Common law rules may be changed or modified by statute. Wildermuth v. State, 310 Md. 496, 529, 530 A.2d 275, 291-92 (1987); Jones v. State, 303 Md. 323, 337 n. 10, 493 A.2d 1062, 1069 n. 10 (1985); Pope v. State, 284 Md. 309, 341, 396 A.2d 1054, 1073 (1979).
Where, as in the instant case, there is a merger of penalties based on the rule of lenity, it is quite clear that lenity only requires that the lower penalty merges into the higher penalty. See Williams, supra, 323 Md. at 322, 593 A.2d at 676 (citing White v. State, 318 Md. 740, 747, 569 A.2d 1271, 1274 (1990) and Jenkins, 307 Md. at 521, 515 A.2d at 475). Thus, felony theft could merge into robbery for sentencing purposes unless the sentencing judge intends to impose a higher penalty for felony theft in which case the judge would merge the robbery into the felony theft for sentencing purposes.5
This Court has consistently recognized the basic hornbook law that the method for resolving the statutory *130construction issue of whether there is a merger of statutory crimes and/or statutory penalties is a common sense search for legislative intent. A “commonsensical” legislature could not have intended that felony theft of property valued at $300 or more carries a maximum penalty of up to 15 years if committed by stealth, but if committed by violence or threat of violence then the maximum penalty for felony theft is reduced to only 10 years. At very least, a “commonsensical” legislature would have intended that all felony thefts be punishable by a maximum of 15 years and that 15-year maximum penalty should not be reduced by one-third just because the felony theft might have been committed during a robbery. Merely because Spitzinger was acquitted of an armed robbery and lesser included robbery does not justify reducing to 10 years the 15-year maximum penalty for the felony theft for which Spitzinger was found guilty.

JUDGMENT AFFIRMED. COSTS TO BE PAID BY THE PETITIONER.

Dissenting Opinion by RAKER, J., in which ELDRIDGE and BELL, JJ. join.

. The Blockburger test is “where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one is whether each provision requires proof of an additional fact which the other does not.” Blockburger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306, 309 (1932).


. Although robbery has been loosely referred to as larceny by violence or putting in fear, see, e.g., West v. State, 312 Md. 197, 202, 539 A.2d 231, 233 (1988), robbery might not be theft by violence or putting in fear. For example, larceny requires taking of tangible personal property while theft may be of services. Maryland Code (1957, 1992 Repl.Vol., 1995 Supp.), Article 27, § 342(e). If a person accomplishes a theft of services by violence or putting in fear that might not be a robbery.


. There are instances where an offense with a higher penalty should merge into an offense with a lower penalty, but these are crimes where *127the additional element of the offense with a lower penalty was a mitigating circumstance or cases where the offense with the greater penalty was a common law offense with no statutory maximum.


. The carjacking statute, Md.Code (1957, 1992 Repl.Vol., 1995 Supp.), Art. 27, § 348A, effective April 26, 1993, creates the crimes of carjacking and armed carjacking, which are felonies both carrying a maximum of 30 years imprisonment consecutive to all underlying offenses. Carjacking is defined as obtaining “unauthorized possession or control of a motor vehicle from another individual in actual possession by force or violence, or by putting that individual in fear through intimidation or threat of force or violence.” Md.Code (1957, 1992 Repl.Vol., 1995 Supp.), Art. 27, § 348A(b)(l). The policy with regard to consecutive sentences, as well as merger for this arguably redundant offense and its underlying offenses of robbery, theft, and assault, is stated as follows:
“Additional to other offenses.—The sentence imposed under this section may be imposed separate from and consecutive to a sentence for any other offense arising from the conduct underlying the offenses of carjacking or armed carjacking.”
Md.Code (1957, 1992 Repl.Vol., 1995 Supp.), Art. 27, § 348A(d).


. In sentencing for convictions of both felony theft and robbery, the judge may impose the appropriate sentence under either count and indicate that the disposition of the other count is that the sentence is merged. Where the sentence is imposed for felony theft and the disposition of the robbery count is that the sentence is merged, this is still a conviction and sentence for a crime of violence under Md.Code (1957, 1992 Repl.Vol., 1995 Supp.), Art. 27, § 643B and related statutes.